DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1 and 19, the claims read “an optical receiver in optical communication with the optical transmitter” [claim 1 line 10, claim 19 line 19]. This could be interpreted to be a method step in device claims, rendering the claims unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claims 5, 11-12, 15 and 18, the claims read “the collimating lens collimates” [claim 5 line 8, claim 18 line 8] and “the focusing lens focuses” [claim 5 line 10, claim 18 line 10], “the first electrical circuit transmits” [claim 11, line 1], “the second electrical circuit transmits” [claim 12, lines 1-2], “the electrical isolation of the second electrical circuit form the first electrical circuit prevents” [claim 15, lines 1-2]. This could be interpreted to be method steps in device claims, rendering the claims unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. For the purposes of prosecution, it will be assumed that the latter is the case. 
	In regards to claim 17, the claim reads “the optical transmitter having output pins that are electrically coupled to the second electrical circuit” [lines 13-14]. This could be interpreted to be written as intended, which would require 112 (a) rejection for new matter and drawing objections. Alternatively, this could be interpreted to be a drafting error, where “receiver” should be substituted for “transmitter”. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed the latter is the case.  
Allowable Subject Matter
	Claims 1-6 and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical system comprising: 	an optocoupler and first and second circuits on a first PCB, the circuits electrically isolated from each other, 
the optocoupler comprising a housing with a chamber therein, an optical transmitter and an optical receiver configured to be in optical communication with the optical transmitter through the chamber, the optical receiver electrically coupled to the second circuit, a feedthrough electrically coupling the transmitter to the first circuit,
(claims 1 and 19) the feedthrough comprising a tombstone PCB on and perpendicular to the first PCB, 
the tombstone PCB comprising first and second conductive receptacles that respectively receive and are soldered to first and second input pins of the transmitter, and first and second conductive pads respectively electrically coupled to the first and second receptacles, and
a pin adapter electrically coupled to the first and second pads, the pin adapter comprising a plurality of pins soldered to the first PCB, wherein the pins of the transmitter are electrically connected to the first circuit. (claims 1 and 19) 
OR
(claim 17) the transmitter in the housing at one end of the chamber, the transmitter having input pins electrically coupled to the first circuit through the feedthrough, wherein the transmitter is configured to optically transmit modulated light representative of data provided by the first circuit into the chamber, 
the receiver at an other end of the chamber, the other end opposite the one end, the receiver configured to receive the modulated light, the receiver having output pins electrically coupled to the second circuit, 
first and second endplates respectively secured to first and second end flanges of the housing, the endplates having openings through which the pins of the transmitter and receiver respectively extend, O-rings between the end plates and flanges, configured to hermetically seal the transmitter and receiver within the housing (claim 17)
Herring et al. (USPN 4,024,501) teaches an optocoupler having an optical transmitter electrically coupled to a first circuit, an optical receiver electrically coupled to a second circuit, wherein the optocoupler, first and second circuits are all on a first PCB, and the circuits are electrically isolated from each other. 
Tay et al. (US PGPUB 2013/0313447) (claims 1 and 19) teaches the above optocoupler and circuits (claims 1 and 19)
(claim 17) teaches the above circuits, and the above optocoupler except for the endplates, flanges and o-rings, wherein the transmitter and receiver are hermetically sealed within the housing. 
In obvious combination, the above art teaches the device of claims 1 and 19 except for the components electrically connecting the transmitter to the first circuit. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herring et al. (USPN 4,024,501) 
Engel et al. (US PGPUB 2001/0048254)
	Rohrbacher et al. (USPN 6,870,176)
Tay et al. (US PGPUB 2013/0313447) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795